Case 1:20-cv-01411-AT Document 25 Filed 08/25/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK BOed FILED
Plaintiff.
-against- 20 Civ. 1411 (AT)
ALLIANCE SECURITY INC., RUSSEL CRUZ, ORDER

THOMAS CRUZ, MALCOLM TERRENCE,
MICHAEL DEGIOVANNI, ANTHONY
QUINEOS, and ISRAEL RIVERA,

 

Defendants.
ANALISA TORRES, District Judge:

 

On June 25, 2020, the Court ordered the parties to submit a joint status letter and
proposed case management plan by August 24, 2020. ECF No. 24. Those submissions are now
overdue. Accordingly, it is ORDERED that by August 26, 2020, the parties shall submit their
joint letter and proposed case management plan, or Plaintiff shall file a status letter.

SO ORDERED.

Dated: August 25, 2020
New York, New York

Oo-

ANALISA TORRES
United States District Judge

 
